Citation Nr: 1413120	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  07-18 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a dental disorder, to include temporomandibular joint syndrome and bruxism.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to November 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In February 2012, the Board denied entitlement to service connection for temporomandibular joint (TMJ) syndrome.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2013, the Court issued a Memorandum Decision in which it vacated the Board's February 2012 decision and remanded the case to the Board for action consistent with the Memorandum Decision. 

While the Veteran was appealing to the Court, his representative also filed a claim to reopen the previously denied dental disorder in June 2012.  In a June 2013 rating decision, the RO denied the service connection claim because new and material evidence had not been submitted.  In light of the proceedings before the Court, the Veteran's original dental disorder claim remains pending and the claim does not require new and material evidence to reopen as the April 2005 rating decision is not final.

In April 2011, the Veteran testified at a hearing before the Board.  While the case was pending from the Court, the Veterans Law Judge who conducted the hearing retired.  Generally, the law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2013).  Because the Veterans Law Judge who conducted the April 2011 hearing has since retired, he cannot participate in the adjudication of the Veteran's above-captioned claim.  As such, in January 2014, the Board sent the Veteran a letter requesting that he indicate whether he desired another opportunity to testify at a hearing before the Board before a new Veterans Law Judge, or if he wanted the Board to proceed with the adjudication of his appeal.  In February 2014, the Veteran's representative responded that the Veteran does not wish to appear at another hearing.  Therefore, the Board will proceed with addressing the appeal.

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

The Board finds it necessary to remand the case based on the contents of the Court's August 2013 Memorandum Decision.

The Court found the issue of entitlement to service connection for bruxism needed to be adjudicated.  The issue before the Board in February 2012 was entitlement to service connection for TMJ syndrome.  Given that the Court found that the scope of the claim should be broader, the Board finds that the claim must be remanded to allow for the RO to adjudicate the Veteran's claim to the extent it comprises more than solely TMJ syndrome.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In view of the broader scope, the Board has characterized the claim as one for entitlement to service connection for a dental disorder, to include TMJ syndrome and bruxism.

The Court found that dental treatment records from the early 1970's at the Hines VA Medical Center (VAMC) in Chicago, Illinois needed to be requested.  A 1971 dental treatment record from the Hines VAMC is associated with the claims file.  Thus, on remand, the RO must request any additional dental treatment records from the early 1970's at the Hines VAMC.

The Court found that the Veteran's Law Judge that presided over the April 2011 Board hearing, did not suggest during the hearing the submission of evidence on an issue relevant and material to substantiating the claim.  See 38 C.F.R. § 3.103(c)(2) (2013); Bryant v. Shinseki, 23 Vet. App. 488, 492-96 (2010).  The evidence in question was a statement from the Veteran's private physician, Dr. Berger, who the Veteran recalls told him that his TMJ could be attributed to the removal of a tooth during service.  Although the Court indicated that the Memorandum Decision put the Veteran on notice to obtain such evidence, neither the Veteran nor his representative has submitted a statement from Dr. Berger.  

Lastly, the Court found that a July 2011 VA dental examination report contained an adequate medical opinion regarding the possible relationship between the Veteran's TMJ syndrome and his military service.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Although the medical opinion was adequate as to TMJ syndrome, given that the scope of the claim includes bruxism, the Board finds that an addendum to the July 2011 VA opinion addressing bruxism must be obtained on remand.

Accordingly, this case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, to include the treatment records and a statement from Dr. Berger addressing whether the Veteran's TMJ is attributable to the removal of a tooth during service.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the Veteran's response, the RO must attempt to procure copies of the Veteran's dental treatment records from the early 1970's at the Hines VAMC.  The request must include a search of non-digital and/or retired records.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

3.  Then, the RO must forward the Veteran's claims file to the dentist who conducted the July 2011 VA examination.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the report that the claims file and electronic records have been reviewed.  Based on a thorough re-review of the Veteran's claims file, to include the Veteran's service treatment records, post-service medical records, as well as the Veteran's lay statements of record, the examiner must state whether the Veteran has bruxism that is related to his military service.  Consideration must be given to the Veteran's theory that his bruxism is due to a tooth extraction during service.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed.

Another VA dental examination must be scheduled if the prior VA examiner determines one is necessary to answer the question or if the prior VA examiner is not available.

4.  If an examination is scheduled, the RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After the development requested has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

6.  Finally, after undertaking any other development deemed appropriate, the RO must re-adjudicate the issue of entitlement to service connection for a dental disorder, to include TMJ syndrome and bruxism.  If the benefit sought is not granted, the RO must furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

No action is required by the Veteran until he receives further notice; however, he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

